DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 03/30/2022 is accepted and entered.
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. D1/Ingram is now cited instead of Gray to disclose the limitations of Claim 1, including the wound contact layer and the absorption layer being attached by adhesive alone.
Applicant did not specifically argue the dependent claims.
Double Patenting
Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 15/502,765 in view of Gray et al (GB 2290031). Claim 8 of the copending application teaches a pre-compressed wound dressing with a wound contact layer and an absorption layer, wherein the absorption layer is attached to the wound contact layer by an adhesive alone, where the wound contact layer comprises at least one antimicrobial agent, and wherein the wound contact layer is compressed to a width of from 20-90% of its original width. The copending application is silent whether the antimicrobial agent is dispersed across the wound contact layer. However, Gray teaches a wound dressing with an antimicrobial agent dispersed across and throughout the wound contact layer (, Fig. 1; page 11, lines 8-10, page 14 line 16 – page 15 line 7; the wound contact layer of the dressing can be have povidone iodine, an antiseptic, applied thinly across the wound contact surface and impregnated into the dressing; the Merriam-Webster definition of “throughout” is “in or to every part” and the Merriam-Webster definition of “impregnate” is “to cause to be filled, imbued, permeated, or saturated”; since the wound contact layer has povidone iodine spread thinly across, and the dressing is described as being “impregnated” with the povidone iodine, the dressing is permeated or saturated with the povidone iodine and therefore the povidone iodine is in every part of the wound contact layer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound dressing of the copending application to have the antimicrobial agent dispersed across and throughout the wound contact layer. This would allow all parts of the wound and wound exudate to be in contact with the antimicrobial agent, and not just certain parts of the wound.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is unclear because the presence of “optionally” followed by “and/or” renders the scope of the claim unclear. Since the permeability of the backing layer is optional, and that clause is followed by “and/or wherein the backing layer comprises a polyurethane film”, it is unclear which, if any, of the limitations are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 8, 10, 14, 20, 29, 32, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over 강정열 (KR 200422370Y1), hereinafter D1, in view of Ingram et al (US 2015/0320434).
Regarding Claim 1, D1 discloses a wound dressing (Fig. 5) comprising a wound contact layer (10, Fig. 5) and an absorption layer (inner absorbent layer 20, Fig. 5), the absorption layer (20, Fig. 5) being attached to the wound contact layer (10, Fig. 5) by an adhesive alone (page 3, second to last paragraph; the absorbent layer can be adhered to the wound contact layer using an adhesive if the foam has passed through the gel state and as such the layers would be adhered by adhesive alone), wherein the wound contact layer (10, Fig. 5) comprises at least one antimicrobial agent dispersed across and throughout the wound contact layer (10, Fig. 5; page 3, paragraphs 10-15 indicate that additives can be added to the foam mixture and that the additives can be antimicrobial or antibacterial; if the additive is added to the foam mixture, the additive will end up being across and throughout the wound contact layer).
D1 is silent whether the wound contact layer is pre-compressed.
Ingram teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (110, Fig. 1) that is formed from a compressed foam (¶ [0066]). This foam is compressed prior to the creation of the dressing, and therefore is pre-compressed (¶ [0066]). A pre-compressed foam is stiffer in the direction parallel to the thickness of the foam than an uncompressed foam, which allows the pre-compressed foam to exhibit more deformation in the directions perpendicular to the thickness of the foam, which can be beneficial during wound healing (¶ [0066-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound contact layer of D1 to be pre-compressed, as taught by Ingram, to improve the functionality of the wound contact layer and therefore improve wound healing (as motivated by Ingram ¶ [0066-0069]).
Regarding Claim 2, D1/Ingram is silent whether the wound contact layer is compressed to a width of from 20-90% of its original width and/or wherein the wound contact layer and the absorption layer has a lateral wicking rate and the lateral wicking rate of the wound contact layer is the same or higher than the lateral wicking rate of the absorption layer.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of D1/Ingram to have the wound contact layer compressed to a width of from 20-90% of its original width since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of D1/Ingram would not operate differently with the wound contact layer compressed to a width of from 20-90% and since the wound contact layer will still provide comfort and fluid transport, the device would function appropriately with the wound contact layer compressed to the claimed extent. Further, applicant places no criticality on the range claimed, indicating simply that the wound contact layer’s percentage compression “may” be within the claimed ranges (¶ [0025] of the published application).
Regarding Claim 6, D1 further discloses the absorbency of the wound contact layer (10, Fig. 5) is less than the absorbency of the absorption layer (20, Fig. 5; page 3 paragraphs 2 and 9; the absorbent layer can be made of superabsorbent polymers and is much thicker than the thin wound contact layer, and as such the absorbent layer will have a higher absorbency than the wound contact layer).
Regarding Claim 8, D1 further discloses the wound contact layer (10, Fig. 5) comprises polyurethane foam (page 3, line 1).
 Regarding Claim 10, D1 further discloses the antimicrobial agent is iodine (page 3, paragraph 14).
Regarding Claim 14, D1/Ingram is silent whether the absorption layer has a thickness of from 1 to 6 mm.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of D1/Ingram to have an absorption layer thickness of from 1 to 6 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of D1/Ingram would not operate differently with an absorption layer with a thickness of from 1 to 6 mm and since an absorption layer with a thickness of 1 to 6 mm would be capable of absorbing bodily exudates the device would function appropriately with the claimed absorption layer thickness. Further, applicant places no criticality on the range claimed, indicating simply that the absorption layer “may” be within the claimed ranges (¶ [0068] of published application).
Regarding Claim 20, D1 further discloses a backing layer (adhesive film layer 40, Fig. 5) permeable to air and moisture by impermeable to water droplets and bacteria (page 4, paragraph 6), wherein the backing layer (40, Fig. 5) comprises a polyurethane film (page 4, paragraph 6).
Regarding Claim 29, D1 discloses a method of manufacturing a wound dressing (Fig. 5), the method comprising the steps of: b) attaching a wound contact layer (10, Fig. 5) to an absorption layer (20, Fig. 5) using an adhesive alone (page 3, second to last paragraph; the absorbent layer can be adhered to the wound contact layer using an adhesive if the foam has passed through the gel state and as such the layers would be adhered by adhesive alone); and c) applying at least one antimicrobial agent to the wound contact layer (10, Fig. 5), wherein the antimicrobial agent is dispersed across and throughout the wound contact layer (10, Fig. 5; page 3, paragraphs 10-15 indicate that additives can be added to the foam mixture and that the additives can be antimicrobial or antibacterial; if the additive is added to the foam mixture, the additive will end up being across and throughout the wound contact layer).
D1 is silent whether the wound contact layer is pre-compressed.
Ingram teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer (110, Fig. 1) that is formed from a compressed foam (¶ [0066]). This foam is compressed prior to the creation of the dressing, and therefore is pre-compressed (¶ [0066]). A pre-compressed foam is stiffer in the direction parallel to the thickness of the foam than an uncompressed foam, which allows the pre-compressed foam to exhibit more deformation in the directions perpendicular to the thickness of the foam, which can be beneficial during wound healing (¶ [0066-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wound contact layer of D1 to be pre-compressed, as taught by Ingram, to improve the functionality of the wound contact layer and therefore improve wound healing (as motivated by Ingram ¶ [0066-0069]).
Regarding Claim 32, D1 further discloses attaching a backing layer (adhesive film layer 40, Fig. 5) to the absorption layer (20, Fig. 5) using an adhesive (page 4, paragraph 5 indicates the adhesive film layer 40 is laminated on the inner absorbent layer 20 and would be attached with the adhesive on the film layer).
Regarding Claim 35, D1 further discloses the dressing (Fig. 5) for use in absorbing fluid discharged from a physiological target (Abstract).
Regarding Claim 38, D1 further discloses the lateral wicking rate is uniform across the wound contact layer (10, Fig. 5; nothing is described within D1 that would indicate the properties of the layer change across the layer; the layer is a uniform polyurethane foam layer and would display the same properties across itself).
Claims 12, 15, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over 강정열 (KR 200422370Y1), hereinafter D1, in view of Ingram et al (US 2015/0320434) further in view of Gray (GB 2290031).
Regarding Claim 12, D1/Ingram is silent whether the absorption layer comprises an antimicrobial agent that is the same or different to the antimicrobial agent in the wound contact layer and optionally wherein the concentration of antimicrobial agent is higher in the wound contact layer than the absorption layer.
Gray teaches a wound dressing, thus being in the same field of endeavor, with a wound contact layer and an absorbent (body) layer, where the absorbent (body) layer can be impregnated with an antimicrobial agent (page 6 lines 16-19). This increases the dressing’s capability of holding an antimicrobial agent and provides more, and longer lasting, antimicrobial ability to the dressing.
Therefore, it would have been obvious to modify the absorption layer of D1/Ingram to include an antimicrobial agent, as taught by Gray (page 6 lines 16-19). This provides the dressing with more, and longer lasting, antimicrobial activity than if the antimicrobial agent is limited to only the wound contact layer. The antimicrobial in the absorption layer will necessarily either be the same or different from the antimicrobial in the wound contact layer.
Regarding Claim 15, D1/Ingram is silent whether the absorbency of the absorption layer is greater than 20 g/g; and/or wherein the absorption layer comprises a polyurethane foam; and/or wherein the adhesive is acrylic based.
Gray teaches that an acrylic based adhesive can be used to bond layers of a wound dressing to one another (page 4, lines 13-20).
Therefore, it would have been obvious to simply substitute the generic adhesive of D1/Ingram for the acrylic based adhesive of Gray (as motivated by Gray page 4, lines 13-20). This is a simple substitution of one known material useful for adhering dressing layers together for a generic adhesive used to adhere dressing layers together. Additionally, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
Regarding Claim 30, D1/Ingram is silent whether the adhesive comprises an acrylic powder, wherein the powder is scattered onto a surface of the wound contact layer and/or the absorption layer and the wound contact layer and the absorption layer are then laminated and/or wherein the antimicrobial agent is applied to the wound contact layer as a solution.
Gray teaches applying an antimicrobial agent to the wound contact layer as a solution (page 15, lines 4-6). This results in a thin layer of povidone iodine applied to the surface which is released on contact to the wound (page 15, lines 4-8).
Therefore, it would have been obvious to modify the method of manufacturing the wound dressing of D1/Ingram to have the antimicrobial agent be applied to the wound contact layer as a solution rather than have the antimicrobial agent added to the foam precursors, as taught by Gray (page 15 lines 4-8). Applying the antimicrobial as a solution will prevent the antimicrobial agent from altering the properties of the polyurethane foam and would therefore be obvious to one of ordinary skill in the art.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 강정열 (KR 200422370Y1), hereinafter D1, in view of Ingram et al (US 2015/0320434) further in view of Siniaguine et al (US 2012/0215193).
Regarding Claim 24, D1/Ingram is silent regarding a second absorption layer; wherein the second absorption layer comprises a superabsorbent material and/or comprising a skin contact adhesive material attached to at least a portion of the wound contact layer, wherein the skin contact adhesive material optionally comprises an adhesive bonded to a carrier layer wherein the skin contact adhesive material comprises a silicone adhesive bonded to a polyurethane film.
Siniaguine teaches a wound dressing, thus being in the same field of endeavor, with a first absorption layer (absorbent pad 2, Fig. 7) and a second absorption layer (second liquid absorbing layer 22, Fig. 7), wherein the second absorption layer (22, Fig. 7) comprises a superabsorbent material (¶ [0076] indicates the second absorbing layer can be made of the same materials as the absorbent pad 2, and ¶ [0033] indicates the absorbent pad 2 can contain superabsorbent polymers). Having two absorbent layers with superabsorbent polymers increases the absorbent capacity of the dressing, reducing the number of dressing changes needed during wound healing.
Therefore, it would have been obvious to modify the dressing of D1/Ingram to include a second absorption layer comprising a superabsorbent material, as taught by Siniaguine. Having two absorbent layers with superabsorbent polymers increases the absorbent capacity of the dressing, reducing the number of dressing changes needed during wound healing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/           Examiner, Art Unit 3781